 Case 18-31185    Doc 47    Filed 01/07/19 Entered 01/07/19 14:51:29     Desc Main
                              Document     Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

    In re:                                Chapter 11

    Harlow N. Higinbotham,                Bankruptcy No. 18-31185

                         Debtor.          Honorable LaShonda A. Hunt


                               NOTICE OF MOTION
     Please take notice that, on January 10, 2019, at 11:00 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the
Honorable LaShonda A. Hunt, United States Bankruptcy Judge for the Northern
District of Illinois, in Courtroom 719 at Everett McKinley Dirksen Federal Building
at 219 South Dearborn Street, Chicago, Illinois, to present Motion of Wipaporn
Teekhungam and the Parties’ Minor Children for Leave to File a
Transcript, Documents, and a Supplemental Brief in Support of Their
Motion for Stay Relief, a copy of which is included herewith and served upon you,
at which time and place you may appear.

Dated: January 7, 2019                      Wipaporn Teekhungam, A.H, a
                                            minor, A.H., a minor, and A.H., a
                                            minor
                                            By: /s/ Jeffrey K. Paulsen
                                            One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




     {00130525}
  Case 18-31185      Doc 47   Filed 01/07/19 Entered 01/07/19 14:51:29     Desc Main
                                Document     Page 2 of 5


                              CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, an attorney, hereby certify that on January 7, 2019,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the appended Service List and by U.S. Mail on all other
persons identified on the appended Service List.

                                               /s/ Jeffrey K. Paulsen
                                     SERVICE LIST
Registrants
(Service via ECF)

Bianca E. Ciarroni            bciarroni@freeborn.com, bkdocketing@freeborn.com

Michael K. Desmond            mdesmond@fslegal.com, dorisbay@fslegal.com

Deborah K. Ebner              dkebner@deborahebnerlaw.com,
                              webmaster@debnertrustee.com,
                              lizd@deborahebnerlaw.com

William J. Factor             wfactor@wfactorlaw.com, wfactorlaw@gmail.com,
                              bharlow@wfactorlaw.com, wfactor@ecf.inforuptcy.com,
                              wfactormyecfmail@gmail.com,
                              factorwr43923@notify.bestcase.com

Shira R. Isenberg             sisenberg@freeborn.com, bkdocketing@freeborn.com.
                              jhazdra@ecf.inforuptcy.com

Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov

Jeffrey K. Paulsen            jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com,
                              jpaulsen@ecf.inforuptcy.com

Nathan Q. Rugg                Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com

Gregory K. Stern              greg@gregstern.com, steve_horvath@ilnb.uscourts.gov




{00130525}                               —2—
  Case 18-31185   Doc 47   Filed 01/07/19 Entered 01/07/19 14:51:29   Desc Main
                             Document     Page 3 of 5


Non-Registrants
(Service via FedEx Overnight)
 Harlow N. Higinbotham
 RD No. 2
 2002 East Cass St.
 Joliet, IL 60432




{00130525}                           —3—
 Case 18-31185        Doc 47   Filed 01/07/19 Entered 01/07/19 14:51:29     Desc Main
                                 Document     Page 4 of 5



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

   In re:                                    Chapter 11

   Harlow N. Higinbotham,                    Bankruptcy No. 18-31185

                         Debtor.             Honorable LaShonda A. Hunt


                   MOTION OF WIPAPORN TEEKHUNGAM AND THE
                   PARTIES’ MINOR CHILDREN FOR LEAVE TO FILE A
                  TRANSCRIPT, DOCUMENTS, AND A SUPPLEMENTAL
                    BRIEF IN SUPPORT OF THEIR MOTION FOR STAY
                                      RELIEF
     At the last hearing on the motion of Wipaporn Teekhungam and the parties’
minor children for relief from the automatic stay, the Court expressed interest in
reviewing several documents: the notes and other documents underlying the
transactions between the Harlow N. Higinbotham (the “Debtor”) and his wife, and
the § 341 meeting transcript. Teekhungam and the children have prepared a short
supplemental brief, attached as Exhibit 1, providing these documents and
explaining how they are relevant to this proceeding, and they now seeks leave to file
that brief immediately.

     Wherefore, Teekhungam and the children respectfully request that the Court
grant them leave to file the supplemental brief attached as Exhibit 1 and grant such
further relief as is appropriate in the circumstances.

Dated: January 7, 2019                         Wipaporn Teekhungam, A.H, a
                                               minor, A.H., a minor, and A.H., a
                                               minor
                                               By: /s/ Jeffery K. Paulsen
                                               One of Their Attorneys




     {00130525}
  Case 18-31185   Doc 47   Filed 01/07/19 Entered 01/07/19 14:51:29   Desc Main
                             Document     Page 5 of 5


William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




{00130525}                           —2—
